  Case 17-15966              Doc 27   Filed 04/30/19 Entered 04/30/19 19:39:06      Desc Main
                                        Document     Page 1 of 4


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §      Case No. 17-15966
Erica Marie Packer                                 §      Chapter 7
                                                   §
                     Debtor(s)                     §
                                                   §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION AND
                                   DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held as
follows:
                               Date: 6/7/2019
                              Time: 10:00 A.M.
                          Location: Joliet City Hall
                                      Second Floor
                                      150 West Jefferson Street
                                      Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed:           4/30/2019                    By:   /s/ Joji Takada
                                                                        Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888



{00006453 / 2011 / 000 /}
         Case 17-15966                 Doc 27           Filed 04/30/19 Entered 04/30/19 19:39:06                                      Desc Main
                                                          Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Erica Marie Packer                                                    §         Case No. 17-15966
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       3,800.00
                   and approved disbursements of                                                                      $                             90.00
                                                            1
                   leaving a balance on hand of                                                                       $                       3,710.00


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $               950.00 $                          0.00 $                950.00
       Trustee Expenses: Joji Takada                                    $                   7.50 $                        0.00 $                     7.50
                   Total to be paid for chapter 7 administrative expenses                                             $                         957.50
                   Remaining Balance                                                                                  $                       2,752.50


                 Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                                 NONE



____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 17-15966            Doc 27    Filed 04/30/19 Entered 04/30/19 19:39:06             Desc Main
                                              Document     Page 3 of 4

              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 13,681.26 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 20.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Gwendolyn J. Sterk &
     1                  Family Law Group        $          10,000.00 $               0.00 $            2,011.88
     2                  Capital One, N.A.       $           1,284.87 $               0.00 $              258.50
     3                  Credit First Na         $           1,348.60 $               0.00 $              271.32
     4                  Synchrony Bank          $           1,047.79 $               0.00 $              210.80
                Total to be paid to timely general unsecured creditors                $                2,752.50
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 17-15966             Doc 27   Filed 04/30/19 Entered 04/30/19 19:39:06             Desc Main
                                             Document     Page 4 of 4


            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                              Prepared By: Joji Takada
                                                                                   Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
